Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION In Re: Cartoon Acquisition, Inc., a Delaware corporation, Commission File No. 000-50411 Registrant CERTIFICATE OF MAILING I, Randolph S. Hudson, certify that I deposited true, complete, and correct copies of the documents described hereinbelow to the named addressee with the U. S. Post Office in Wyoming, New York, on August 24, 2007. Name and Address of Recipient Description of Documents Michael T. Studer, C. P. A. 1. One (1) Facsimile of a Current Report by Cartoon Michael T. Studer, C. P. A., P. C. Acquisition, Inc. on Form 8-K dated May 22, 2007. 18 East Sunrise Highway Freeport, New York 11520 2. Letter to Michael T. Studer, C. P. A., P. C. pursuant to Item 304(a)(3) of Regulation S-B. 3. Certificate of Mailing dated August 24, 2007. DATED: August 24, 2007 Randolph S. Hudson
